Per Curiam.
Original proceeding. The petition of Wiley Blakeslee, an inmate of the state prison, for the issuance of a Writ of Coram Nobis or other relief, is denied, but without prejudice to his right to apply to the District Court of the Third Judicial District of the State of Montana wherein he was convicted, or to any other appropriate district or trial court in this state for the relief here sought in this, an Appellate Court.
MR. CHIEF JUSTICE HARRISON, and MR. JUSTICES CASTLES, BOTTOMLY, ANGSTMAN and ADAIR, concur.